Citation Nr: 1824159	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-26 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for a scar of the right axilla.

2. Entitlement to a compensable rating for a scar of the neck due to lymph node removal.

3. Entitlement to a compensable rating for left knee scars.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from May 2002 to May 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.


FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal in the matters of entitlement to higher ratings for scar of the right axilla, scar of the neck due to lymph node removal, and left knee scars; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claims for entitlement to compensable ratings for scar of the right axilla, scar of the neck due to lymph node removal, and left knee scars; the Board has no further jurisdiction in these matters.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a), (b). 

In March 2018 the Veteran submitted a written statement indicating his desire to withdraw his appeal of a higher rating for scar of the right axilla, scar of the neck due to lymph node removal, and left knee scars.  He also submitted his request in writing at the hearing.  As the Veteran has withdrawn his appeal these issues, there remains no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal is dismissed.


ORDER

The appeal in the matter of entitlement to a compensable rating for a scar of the right axilla is dismissed.

The appeal in the matter of entitlement to a scar of the neck due to lymph node removal is dismissed.

The appeal in the matter of entitlement to a compensable rating for left knee scars is dismissed.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


